DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the same reference is applied in this Office Action and the Office Action mailed on 10/20/2021, different embodiments of the same reference are applied in each Office Action. The embodiment of Drawing 4D of Yamamoto teaches all the features of amended claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2010-80907).
With respect to claim 1, Yamamoto teaches a coil 11-12 [Drawings 4D] for use in a reactor 1A (see Drawing 1 for illustration purpose), the reactor including a magnetic core 10 
a first wound portion 11a that is formed by helically winding a first wire 11w and wound around one of the pair of inner core portions so as to extend continuously between the pair of outer core portions; and
a second wound portion 12b that is formed by helically winding a second wire 12w electrically connected (connection at end of 11e1 and 12e1, overview) to the first wound portion and has an axis that is parallel to an axis of the first wound portion, the second wound portion being wound around the other one of the pair of inner core portions so as to extend continuously between the pair of outer core portions,
wherein the first wound portion and the second wound portion are arranged side-by-side so as to be parallel to each other with respect to their corresponding axis,
the first wire has a larger cross-sectional area than the second wire along a length of the respective first wound portion and second wound portion, and
the first wound portion has a smaller number of turns than the second wound portion (overview, and paras. [0029]-[0030], and [0055]). 
	With respect to claim 4, Yamamoto teaches the coil according to claim 1, wherein conductor wires of the first wire and the second wire are rectangular wires, 
the first wire and the second wire have the same width, and 
the first wire and the second wire have different thicknesses (para. [0030]). 
With respect to claim 5, Yamamoto teaches a reactor [Drawing 1] comprising: 
a coil 11-12; and 
a magnetic core 10 on which the coil is disposed, 
wherein the coil is the coil according to claim 1 (paras. [0029]-[0030]. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 1 above, in view of Yamamoto (U.S. PG. Pub. No. 2013/0099887 A1, hereinafter “Yamamoto’887”).
With respect to claim 2, Yamamoto teaches the coil according to claim 1. Yamamoto does not expressly teach the difference between a length of the first wound portion in an axial direction thereof and a length of the second wound portion in an axial direction thereof is 5% or less of the length of the first wound portion in the axial direction. 
Yamamoto’887 teaches a coil 11A-12A (FIG. 2(I)), wherein the difference between a length of the first wound portion in an axial direction thereof and a length of the second wound portion in an axial direction thereof is 5% or less of the length of the first wound portion in the axial direction (para. [0079]). It would have been obvious before the effective filing date of the 
With respect to claim 3, Yamamoto teaches the coil according to claim 1. Yamamoto does not expressly teach the difference between the number of turns of the first wound portion and the number of turns of the second wound portion is 10 or less. 
Yamamoto’887 teaches a coil 11A-12A (FIG. 2(I)), wherein the difference between the number of turns of the first wound portion and the number of turns of the second wound portion is 10 or less (para. [0079]). As seen in FIG. 10, the diameter of coil element 12b is about the same as the width of coil element 11b. Since, the length of the wound portion 12b in FIG. 2 is about the same as wound portion 11b, Yamamoto’887 would have the features as claimed in claim 3. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the number of turns of the first and second wound portions as taught by Yamamoto’887 to the coil of Yamamoto to increase inductance.
With respect to claim 7, Yamamoto in view of Yamamoto’887 teaches the coil according to claim 2, wherein conductor wires of the first wire and the second wire are rectangular wires, 
the first wire and the second wire have the same width, and 
the first wire and the second wire have different thicknesses (Yamamoto, para. [0030]). 
With respect to claim 8, Yamamoto in view of Yamamoto’887 teaches the coil according to claim 3, wherein conductor wires of the first wire and the second wire are rectangular wires, 
the first wire and the second wire have the same width, and 
the first wire and the second wire have different thicknesses (Yamamoto, para. [0030]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837